Citation Nr: 0723312	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with PTSD in August 2002.  That 
diagnosis was confirmed in a December 2003 VA examination.  
The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  According to 
the veteran, during his 9-month tour in Vietnam, he was on 
guard duty.  In one instance, the veteran reported seeing 
civilians "buried alive" by sand and soil from a hill they 
dug to fill sandbags.  The veteran's second stressor occurred 
"when he was guarding transport ships and he was ordered to 
fire upon a ship filled with civilians."

In October 2002, the veteran filed a claim for service 
connection for PTSD.  However, because the veteran did not 
meet the definition of a combat veteran, and because his 
claimed stressors were not verified, service connection was 
denied via a May 2003 rating decision.

The veteran reiterated his accounts in a PTSD questionnaire.  
The RO, in a January 2004 request for information submitted 
the veteran's stressor information to the U.S. Armed Forces 
Service Center for Research of Unit Records (USASCRUR) (now 
renamed U.S. Army and Joint Services Records Research Center 
(JSRRC)), in order to attempt to verify the veteran's claimed 
stressors.  However, the record contains no response to the 
inquiry.  The request included the veteran's name, social 
security number, military service number, unit of assignment, 
and the specific date and location of each alleged event.  As 
a result, the April 2004 statement of the case (SOC) 
continued the denial of the veteran's claim.  The document 
stated, "When and if we get a reply from USASCRUR, we will 
revisit and review the denial of PTSD."

As noted above, a request for records relating to the 
veteran's activities on March 22, 1967 and May 30, 1967 was 
not answered by USASCRUR, and the RO noted this in its SOC.  
However, since the RO attempted to undertake development in 
connection with this claim, and forwarded the case to the 
Board prior to completion of that action and since the 
veteran's diagnosis of PTSD is based on stressors for which 
he has provided sufficient detail to at least attempt to 
verify them through official sources, the Board finds that 
the case should be returned to complete that development.  

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) (formerly 
USASCRUR) to ascertain the status of 
the January 27, 2004 records request.

2.  Once a reply has been received from 
JSRRC, the AMC should again review the 
record, and undertake any additionally 
indicated action.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



